Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/950,731, the preliminary amendment filed on 7/9/2021 is herein acknowledged. Claim 1 has been canceled and new claims 2-21 have been added. Claims 2-21 are pending.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the following applications:
16950731 filed 11/17/2020 is a Continuation of 14834395 , filed 08/24/2015, now U.S. Patent # 10838646 
14834395 is a Continuation in Part of 14706873 , filed 05/07/2015, now U.S. Patent # 10198350 
14706873 Claims Priority from Provisional Application 62150272 , filed 04/20/2015
14706873 is a Continuation in Part of 14536588, filed 11/07/2014, now U.S. Patent # 10380022
14536588 Claims Priority from Provisional Application 62067411, filed 10/22/2014
14536588 Claims Priority from Provisional Application 62056469, filed 09/26/2014
14536588 Claims Priority from Provisional Application 62041024, filed 08/22/2014
14536588 Claims Priority from Provisional Application 61989941, filed 05/07/2014
14536588 Claims Priority from Provisional Application 61929942, filed 01/21/2014
14536588 Claims Priority from Provisional Application 61901439, filed 11/07/2013

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Applicant is reminded that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 ( 220 USPQ 289 ) (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original).
Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Gealer Popcorn Co. Inc., 24 USPQZd 1801 (N.D. Ind. 1992)., Molins PLC v. Textron Inc. 26 USPQZd 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQZd 1823 (Fed. Cir. 1995).
Please note that it is applicant's duty to particularly point out any highly relevance material amongst the references cited in the IDS.  A cursory review of the submitted references in the Information Disclosure Statement(s) filed on 8/5/2021 was performed by the Examiner under the condition noted above. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Inoue (US 2009/0201709) teaches a pre-search operation (figs. 21-23 and related text) where “By using the pre-search circuit 67, in the searching operation, one entry is selected in advance in the CAM block CB (generically showing the CAM blocks CB00 to CB0n to CAM blocks CBk0 to CBkn). Consequently, plural entries can be prevented from being selected simultaneously in each of the CAM blocks CB, and the searching operation can be performed reliably. In the following, pre-search of the pre-search circuit 67 in the searching operation will be described.” (par. 0195).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 2-21 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “… the volatile memory subsystem including double data rate dynamic random access memory (DRAM) devices and configurable to receive or output data in response to receiving C/A signals for a memory write or read operation; a non-volatile memory subsystem on the printed circuit board and configurable to serve as storage for the computer system; a module controller on the printed circuit board, coupled to the volatile memory subsystem, the non-volatile memory subsystem, and the system bus, configurable to control intra-module data transfer operations to transfer data between the volatile memory subsystem and the non-volatile memory subsystem; and data routing circuitry controllable by the module controller to selectively route first data associated with system memory read or write operations between the DRAM devices and the system bus, or second data associated with intra-module data transfer operations between the DRAM devices and the module controller; wherein the intra-module data transfer operations include a pre-search operation to transfer data relevant to one or more selection criteria from the non-volatile memory subsystem to the volatile memory subsystem; and wherein, during the pre-search operation, the module controller is further configurable to read a set of data segments from the non-volatile memory, to check the set of data segments with respect to the one or more selection criteria to determine whether any data segment in the set of data segments is relevant to the one or more selection criteria, and, if one or more data segments of the set of data segments are determined to be relevant to the one or more selection criteria, to NL077-H8US012Preliminary Amendmentprovide the one or more data segments to the DRAM devices via the data routing circuitry in response to receiving C/A signals related to the pre-search operation via the C/A bus, the one or more data segments.”
	The reasons for allowance of claim 14 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “at a memory module coupled to a memory controller via a system memory bus, the system bus including a data bus and a control/address (C/A) bus, the memory module including a printed circuit board, a volatile memory subsystem on the printed circuit board, and a non- volatile memory subsystem on the printed circuit board, the volatile memory subsystem including double data rate dynamic random access memory (DRAM) devices and configurable to receive or output data in response to receiving C/A signals, the non-volatile memory subsystem serving as storage for the computer system, performing one or more system memory read or write operations, including: operating data routing circuitry to route first data associated with the memory read or write operations between the DRAM devices and the system bus, the first data being received or output by the volatile memory subsystem in response to first C/A signals transmitted by the memory controller to the memory module via the C/A bus; and performing a presearch operation to transfer second data relevant to one or more selection criteria from the non-volatile memory subsystem to the volatile memory subsystem, including: reading a set of data segments from the non-volatile memory, checking the set of data segments with respect to the one or more selection criteria to determine whether any data segment in the set of data segments is relevant to the one or more selection criteria, operating the data routing circuitry to route one or more data segments of the set of data segments to the DRAM devices in response to receiving via the C/A bus second C/A signals related to the pre-search operation, the one or more data segments having been determined to be relevant to the one or more selection criteria.”
	Dependent claims 3-13 and 15-21 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



August 30, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135